06/19/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  No. DA 19-0518

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

MATTHEW GLEN HOTCHKISS,

             Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including July 26, 2020, within which to prepare, serve, and file its

response brief.




CMF                                                                      Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               June 19 2020